DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 was filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (WO 2013/136426 A1, cited on IDS, US 2013/0244116 A1, used as the an English equivalent).
Regarding claim 1, Watanabe discloses a lithium ion secondary battery (non-aqueous electrolyte secondary battery such as a lithium ion secondary battery, Watanabe [0004, 0010]) comprising: 
a positive electrode comprising a positive electrode mixture layer (a positive electrode that includes a material mixture layer containing a positive electrode active material, Watanabe [0011]) and an insulation layer (porous insulating layer can be formed on the positive electrode active material layer, Watanabe [0011]), and 
a separator comprising polyethylene terephthalate (Watanabe [0100]), 
wherein the positive electrode mixture layer comprises a layered lithium nickel composite oxide having a nickel ratio of 60 mol % (LiNi3/5Mn1/5Co1/5O2, Watanabe [0080]) or more based on metals other than lithium.

Regarding claim 2, Watanabe discloses the limitations of claim 1 and discloses the lithium nickel composite oxide is represented by the following formula, 
LiyNi(1-x)MxO2 
wherein 0≤x≤0.4, 0<y≤1.2, and M is at least one element selected from the group consisting of Co, Al, Mn, Fe, Ti, and B. 
(Using the lithium nickel composite oxide material selection from Watanabe [0800] as disclosed above regarding claim 1: y=1, x=0.4 total (x=0.2 for each M), and M = Mn, Co.)

Regarding claim 6, Watanabe discloses the limitations of claim 1 and discloses the separator is a single-layer (separator is a “film” which implies a single layer, Watanabe [0100]) polyethylene terephthalate separator (polyethylene terephthalate listed as separator option for good mechanical strength and electrolyte retention, Watanabe [0100]).
Regarding claim 7, Watanabe discloses the limitations of claim 1 and discloses the positive electrode mixture layer comprises an alkali component (positive electrode active material must be capable of intercalating/de-intercalating lithium ions, with many Li-containing examples listed, Watanabe [0080]).

Regarding claim 9, Watanabe discloses a method for manufacturing a lithium ion secondary battery, comprising the steps of:
fabricating an electrode element by stacking a positive electrode and a negative electrode via a separator (separator provided between the positive electrode and the negative electrode, Watanabe [0099]) and
enclosing the electrode element and an electrolyte solution into an outer package (laminated electrode body was inserted into an outer package, a non-aqueous electrolytic solution was injected into the outer package, then the outer package was sealed; Watanabe [0143]),
wherein the positive electrode comprises a positive electrode mixture layer and an insulation layer (Watanabe [0011]), wherein the positive electrode mixture layer comprises a layered lithium nickel composite oxide having a nickel ratio of 60 mol % or more based on metals other than lithium (Watanabe [0800]), and the separator comprises polyethylene terephthalate (Watanabe [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (WO 2013/136426 A1, cited on IDS, US 2013/0244116 A1, used as the an English equivalent).
	Regarding claim 3, Watanabe teaches the limitations of claim 1 and teaches the insulating layer comprises 
an insulating filler (inorganic particles (B) of the insulating layer, Watanabe [0064]) and 
a binder (thermoplastic resin (C) of the insulating, Watanabe [0060]), 
wherein a ratio of the insulating filler in the insulating layer is 80 weight % or more, and a ratio of the binder in the insulating layer is 20 weight % or less (ratio of C to B+C is preferably 10-50%, Watanabe [0064]).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05, I. The ratio disclosed in Watanabe in [0064] of the binder to the insulating filler being 10-50% overlaps that range of 20% or less binder to insulating filler material ratio of claim 2, thus rendering it obvious. 
	Additionally, Watanabe teaches a motivation for optimizing the amount of binder versus filler in the insulating layer in order to achieve sufficient heat resistance, maintain the shape of the insulating layer, and prevent short circuiting (Watanabe [0064]). A person with ordinary skill in the art would have found it obvious to use routine optimization to select percentages of insulating filler and binder materials to achieve these beneficial qualities of the insulating layer. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05, II.

	Regarding claim 4, Watanabe teaches the limitations of claim 3 and teaches that the binder is a polyolefin containing chlorine (the thermoplastic resin (C) of the insulating layer can be a polyolefin derivative such as chlorinated polyethylene, Watanabe [0061]).
	
Regarding claim 5, Watanabe teaches the limitations of claim 1 and teaches that a porosity of the insulating layer is 20% or more (porosity of insulating layer is 30-75% for electrolyte permeability, Watanabe [0028]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05, I.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, in view of Yoshida et al. (WO 2015/194559 A1, with paragraph citations herein to the English equivalent US 2017/0141440 A1, which is the "Shimanuki" reference herein).
Regarding claim 8, Watanabe teaches the limitations of claim 1 but fails to teach a vehicle equipped with the lithium ion secondary battery. Watanabe instead teaches the use of such a battery in phones or computers.
Shimanuki, which is analogous in the art of lithium ion batteries with layered electrodes and porous separators (Shimanuki [0094]), teaches a secondary lithium ion battery with a similar positive electrode active material (Shimanuki [0067, 0069]) a similar shape to that taught by Watanabe (see Shimanuki Fig. 3 and Watanabe Fig. 7). Shimanuki teaches the use of such a battery in phones, computers, or vehicles (Shimanuki [0002]). Since the list of uses disclosed by Shimanuki overlaps with those disclosed by Watanabe (i.e., phones and computers), it would have been obvious for one with ordinary skill in the art to also apply the use of the battery of Watanabe to a vehicle as taught by Shimanuki, achieving predictable results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727